FILED
                             NOT FOR PUBLICATION
                                                                             JUL 09 2012
                     UNITED STATES COURT OF APPEALS
                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS
                             FOR THE NINTH CIRCUIT



ANTHONY RICHARDO TURNER,                          No. 11-15649

               Plaintiff - Appellant,             D.C. No. 2:10-cv-00057-GEB-
                                                  KJN
  v.

LATISHA LAWSON; DIRECTOR OF                       MEMORANDUM *
THE UNIVERSITY OF DAVIS
MEDICAL HEALTH RECORDS
INFORMATION MANAGEMENT
DEPT.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Anthony Richardo Turner, a California state prisoner, appeals pro se from

the district court’s judgment dismissing his action alleging denial of access to his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
medical records and constitutional violations regarding his medical care. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s dismissal for failure to prosecute. Ash v. Cvetkov, 739 F.2d 493,

495 (9th Cir. 1984). We affirm.

      The district court did not abuse its discretion by dismissing the action

without prejudice because Turner failed to file an amended complaint after being

warned that failure to do so would result in dismissal. See id. at 496-97 (listing

factors to consider before dismissing an action for lack of prosecution and

explaining that “[a] relatively brief period of delay is sufficient to justify” a

dismissal without prejudice for failure to prosecute).

      Turner’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                       11-15649